DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-22 are cancelled.
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 6/29/21 is acknowledged.
Claims 23-26 and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/21.
Claim Interpretation
Claims 27, 41 and 44 are each directed to a flexing apparatus for a rake system. Each claim goes on to recite the flexing apparatus being connected to a framework of the rake system. The preamble of the claim is directed to the subcombination of a flexing apparatus, however, the framework of the rake system is being positively recited as part of the claimed invention. Thus the claim is effectively directed to the combination of a flexing apparatus and a rake system. This is especially evident by the recitation of numerous structural elements of the rake system in claims 45-50.

Claim Objections
The status of claims 34-40 is indicated as cancelled, however, the text of the claims is still present. Applicant should remove the text of cancelled claims.
In view of the claim interpretation as stated above, the preamble of the claims should be amended to recite a rake system as the claims are not directed to a flexing apparatus but rather the combination of the flexing apparatus within the rake system.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the sprocket".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “a sprocket”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29 and 41-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duperon US 5,425,875.

Claims 27, 29 and 44, Duperon teaches a flexing apparatus for a rake system comprising: an elongated rail (26), a first support arm (20) connected to the elongated rail at a first point (24) and pivotally to a framework (19a) of the rake system at a second point (22), and a second support arm (20) connected to the elongated rail at a third point (24) and pivotally to the framework at a fourth point (22), the first support arm is connected to a first roller (86) (indirectly through element 26) and the second support arm is connected to a second roller (88) (indirectly through element 26), the first and second rollers are configured to engage/enhance movement of a chain (34) of the rake system (fig. 1-6).


    PNG
    media_image1.png
    405
    674
    media_image1.png
    Greyscale

Claims 28, 42-43, 45-48, Duperon further teaches the first support arm is connected at an upper portion of the elongated rail and the second support arm is connected at a lower portion of the elongated arm (fig. 1-6); the first support arm is connected to an upper portion of the elongated rail and the 3rd support arm is connected to a lower portion of the elongated rail (fig. 1-6); a portion of the first support arm and the second support arm has a substantially polygonal configuration in that they have a .

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the body of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778